Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED AUGUST 25, 2009 TO THE PROSPECTUS FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2009 (as supplemented on May 4, 2009, May 21, 2009, June 19, 2009) (Not all Accounts are offered in all variable annuity and variable life insurance contracts.) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. MANAGEMENT OF THE FUNDS The Manager The Sub-Advisors Spectrum Asset Management, Inc. (Spectrum) Effective July 1, 2009, Mark A. Lieb became a portfolio manager for the Bond & Mortgage Securities Account. The day-to day portfolio management is shared by three portfolio managers. The portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. Mark A. Lieb. Mr. Lieb, Executive Director and Co-Chief Executive Officer for Spectrum, founded Spectrum in 1987. He earned a BA in Economics from Central Connecticut State University and an MBA in Finance from the University of Hartford. SUPPLEMENT DATED AUGUST 25, 2009 TO THE STATEMENT OF ADDITIONAL INFORMATION FOR PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. DATED MAY 1, 2009 (as supplemented on June 19, 2009) This supplement updates information currently in the Statement of Additional Information. Retain this supplement with the Statement of Additional Information. DISCLOSURE REGARDING PORTFOLIO MANAGERS Add the following to the Disclosure Regarding Portfolio Managers section: Sub-Advisor: Spectrum Effective July 1, 2009, add the following: Other Accounts Managed Total Total Number of Total Assets Number Assets in Accounts that of the of the base the Accounts that Accounts Accounts Advisory Fee base the (in $ on Advisory Fee millions) Performance on Performance (in $ millions) Mark A. Lieb  information as of 12/31/08 Insert fund(s) managed by portfolio manager: Bond & Mortgage Securities Account Registered investment companies 11 $4,147,7 0 0 65,508 Other pooled investment vehicles 11 $1,887,8 0 0 34,020 Other accounts 52 $2,775,3 0 0 56,100 Ownership of Securities Portfolio Manager Funds Managed by Portfolio Manager Dollar Range of (list each fund on its own line) Securities Owned by the Portfolio Manager Mark A. Lieb  information as of 12/31/08 Bond & Mortgage Securities Account none
